Case 1:19-cv-23961-RNS Document 184 Entered on FLSD Docket 09/17/2021 Page 1 of 2




                              United States District Court
                                        for the
                              Southern District of Florida

  Deceide Gustave       and   others, )
  Plaintiffs,                         )
                                      )
  v.                                  )
                                      ) Civil Action No. 19-23961-Civ-Scola
  SBE ENT Holdings,        LLC and )
  others, Defendants.                 )

          Order Adopting Magistrate’s Report and Recommendations
         This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Plaintiffs’ motion for attorneys’
  fees. On September 7, 2021, Judge Torres entered a report recommending that
  the motion be granted in part and denied in part, and that the Court award the
  Plaintiffs’ $225,590 in attorney’s fees. (Report & Recommendations, ECF No.
  182.) The parties had seven days to object to the report. No objections have
  been filed and the time to do so has passed. Having considered Judge Torres’s
  report, the record, and the relevant legal authorities, this Court finds Judge
  Torres’s report and recommendation cogent and compelling.
         The Court agrees with Judge Torres’s recommendation that the rates for
  senior attorneys Alderman, Johnson, and Alonso should be reduced to comport
  with rates in the South Florida legal market. The Court also approves the
  recommended rates for Attorney Tolentino and the paralegals and law clerk.
  Consistent with the report, the Court approves the following hourly rates: (1)
  $450/hour for Mr. Alderman, (2) $400/hour for Ms. Johnson, (3) $400/hour
  for Ms. Alonso, (4) $300/hour for Mr. Tolentino, and (5) $150/hour for each
  paralegal and law clerk.
         The Court adopts Judge Torres’s findings that the hours expended are
  excessive and a thirty percent across the board cut is appropriate under the
  circumstances. Accordingly, the number of hours expended are reduced as
  follows: (1) 162.4 hours for Mr. Alderman, (2) 31.3 hours for Ms. Johnson, (3)
  65.5 hours for Ms. Alonso, (4) 297.9 hours for Mr. Tolentino, (5) and 162.8
  hours. Lastly, the Court agrees that a fee multiplier is not appropriate under
  circumstances.
         For these reasons, Judge Torres’s report is adopted, the Plaintiffs’
  motion for attorney’s fees is granted in part and denied in part (ECF No.
  182), and the Plaintiffs are awarded a total of $225,590 in attorney’s fees. The
  parties are directed to meaningfully confer and reach an agreement regarding
Case 1:19-cv-23961-RNS Document 184 Entered on FLSD Docket 09/17/2021 Page 2 of 2




  the date by which payment must be made.

        Done and ordered at Miami, Florida, on September 16, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
